Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3-13 are pending.
Claims 1, 3-11 are withdrawn.
Claims 12-13 are examined herewith.
Applicant's election with traverse of group III in the reply filed on 10/5/2022 is acknowledged.  The traversal is on the ground(s) that upon amendment of claim 12 comprises a special technical feature that define a contributions over the cited reference EP3093022 because ’22 does not disclose that the concentration of the DNAzymes is “between 50 mg/ml and 75 mg/ml”.  This is not found persuasive because as demonstrated in the rejection below, clearly addressing applicant’s argument.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/19/2020, 2/25/2021 and 10/5/2022, were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bille (EP 3, 093 022) of record.
Bille teaches that nucleic acid-based inactivator of GATA-3 (e.g. downregulates) for use in the treatment of a patient suffering from Th2-driven asthma (claim 1).  Bille teaches that wherein said nucleic acid-based inactivator of GATA-3 is the DNAzyme hgd40 (SEQ ID NO: 3) (claim 8).  Bille teaches hgd40 (5’-GTGGATGGAggctagctacaacgaGTCTTGGAG; SEQ ID NO: 3 (paragraph 0029) which is the same as applicant’s SEQ ID No. 40). is comprised in a formulation for inhalation (claim 9).  Bille teaches that wherein between 5 and 50 mg of hgd40, particularly between 5 and 20 mg of hgd40, particularly 10 mg of hgd40 of hgd40 are dissolved in 2 ml PBS (claim 11).  Bille teaches that wherein said nucleic acid-based inactivator of GATA-3 is administered once daily, two times daily or three times daily, particularly once daily (claim 12).  Bille teaches that the drug product SB010 was 10 mg human GATA-3-specific DNAzyme hgd40 (manufactured by BioSpring GmbH, Frankfurt, Germany) in 2 mL phosphate buffered saline (or matching placebo). Final drug products were prepared centrally (BAG Health Care GmbH, Lich, Germany) with identical packaging to ensure blinding. Drug product or placebo was administered once daily in the morning by flow- and volume controlled inhalation lasting approximately 3-8 minutes for 28 consecutive days using an AKITA2 APIXNEB nebulizer (Activaero GmbH, Gemünden, Germany) to ensure optimized drug deposition (paragraph 0047).
Bille doesn’t specifically disclose the dosage of between 50 mg/ml and 75 mg/ml.
It would have been obvious to one of ordinary skills in that art at the time of filing that upon administering hgd40 to treat asthma as taught by Bille would also downregulate the expression of GATA-3 with the same administration of hgd40 (same compound) to treat asthma (same disease).  Additionally, it is known in the art that nucleic acid-based inactivator of GATA-3 (antagonist, down regulator) in the treatment of asthma reduces the expression of GATA-3 because inactivation of GATA-3 stops the expression of GATA-3 with the administration of hgd40 as disclosed by Bille with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to have the compound (hgd40) in a aerosol.  One would have been motivated to have hgd40 in an inhaled nebulized (which converts a liquid compound into an aerosol nebulized) because it is known in the art to administer hgd40 in an inhaled nebulizer as disclosed by Bille with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to one of ordinary skills in that art at the time of filing to optimize the dosing of DNAxyme inhibitor.  Since it is known in the art that hgd40 is administered in 50 mg in 2 ml of PBS.  This means that 50mg/2 ml = 25 mg/ml. And if this dose is administered two or three times per day renders the following:  25 mg/ml x 2= 50 mg/ml and three times per day renders 25 mg/ml x 3 = 75 mg/ml as disclosed by Bille which within the claimed dosage with a reasonable expectation of success absence evidence to the contrary. 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,487,325. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite a method of treating a respiratory track disease (e.g. asthma) with the administration of  a nucleic acid-based inactivator of GATA-3. The difference is the dosing of the GATA-3 inactivator.  However, It would have been obvious to one of ordinary skills in that art at the time of filing to optimize the dosing of DNAxyme inhibitor.  Since it is known in the art that hgd40 is administered in 50 mg in 2 ml of PBS.  This means that 50mg/2 ml = 25 mg/ml. And if this dose is administered two or three times per day renders the following:  25 mg/ml x 2= 50 mg/ml and three times per day renders 25 mg/ml x 3 = 75 mg/ml as disclosed by ‘325 which within the claimed dosage with a reasonable expectation of success absence evidence to the contrary. 



Conclusion
Claims 12-13 are rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627